Citation Nr: 1605567	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  11-04 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a higher initial rating for degenerative joint disease of the left knee with patellar tendinitis, status post left knee arthroscopy with residual scar (later changed to left total knee replacement with residual scar), rated as 10 percent prior to May 9, 2011 and 30 percent from July 1, 2012, exclusive of the temporary total rating for convalescence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to July 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction of the Veteran's claims file rests with the RO in Oakland, California.

In September 2015, the Veteran submitted additional evidence which has not yet been considered by the RO.  However, in October 2015, his representative provided a waiver of the Veteran's right to have his claim readjudicated by the RO with the additional evidence; accordingly, the Board will proceed with adjudication of the Veteran's appeal.  See 38 C.F.R. § 20.1304(c) (2015).

The issues of entitlement to service connection for a bilateral shoulder disability, entitlement to service connection for a bilateral hip disability, and entitlement to service connection for a lumbar spine disability have been raised by the record in an August 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  Prior to May 9, 2011, the Veteran's left knee disability was manifested by flexion to 140 degrees and extension to 0 degrees, which was not limited by pain.

2.  On and after July 1, 2012, the Veteran's left knee disability was manifested by pain and stiffness with no objective evidence of weakness or instability; there was flexion to at least 95 degrees and extension to at least 5 degrees.


CONCLUSIONS OF LAW

1.  Prior to May 9, 2011, the criteria for an initial rating in excess of 10 percent for degenerative joint disease of the left knee with patellar tendinitis, status post left knee arthroscopy with residual scar, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260 (2015).

2.  On and after July 1, 2012, the criteria for a staged rating in excess of 30 percent for residuals of a total left knee replacement have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to the issue of entitlement to a higher initial rating, including staged rating, for the Veteran's left knee disability, such matter stems from a notice of disagreement with the assigned initial rating for that disability awarded in the rating decision which originally granted service connection.  There is no duty to provide section 5103(a) (VCAA) notice upon the Veteran's filing of a notice of disagreement as to the initial rating assignment.  38 C.F.R. § 3.159(b)(3) (2015).  Rather, such notice of disagreement triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decision, and a statement of the case which set forth the relevant diagnostic code rating criteria.  As such, the appropriate notice has been given in this case with respect to the initial rating issue on appeal. 

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  There is no evidence that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  VA examinations were conducted in October 2009 and June 2015; the record does not reflect that these examinations are inadequate for rating purposes.  In that regard, the examinations are based upon physical examination of the Veteran as well as a review of the records in the claims file and provide sufficient detail to rate the Veteran's left knee disability under the pertinent rating criteria.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges the Veteran's contentions that his functional loss was not considered by the June 2015 examiner.  However, review of the examination report reflects that functional loss was considered, and the examiner found that the Veteran did have functional loss of the joint with pain on standing, walking, arising from a chair, descending stairs, exiting a car, and performing yard work.  Additionally, the examiner noted that the Veteran's limited flexion impacted his ability to work low to the ground.  There was no additional functional loss of range of motion with three repetitions, and there was pain on examination, but it did not result in additional functional loss.  Thus, review of the examination report reflects that functional loss was considered by the June 2015 VA examiner, and the examination report is adequate for rating purposes.

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Veteran contends that an initial rating greater than 10 percent is warranted for his left knee disability prior to May 9, 2011, and that a staged initial rating greater than 30 percent is warranted on and after July 1, 2012.  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Where the Rating Schedule does not provide for a noncompensable evaluation for a diagnostic code, a noncompensable evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2015).

With regard to the Veteran's left knee disability, the level of disability at the time that service connection was granted is of primary concern.  Additional staged ratings are appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for degenerative joint disease of the left knee with patellar tendinitis, status post left knee arthroscopy with residual scar, was granted in a December 2009 rating decision, and a 10 percent rating was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260, effective August 1, 2009.  The Veteran appealed the initial 10 percent rating, and in an October 2012 rating decision, the RO discontinued the evaluation of the left knee disability as degenerative joint disease under Diagnostic Code 5010-5260, and instead evaluated the left knee based upon a total knee replacement.  The October 2012 rating decision awarded a temporary total evaluation for convalescence from May 9, 2011 to June 30, 2012 based upon left knee surgery, and assigned a 30 percent rating for the residual total left knee replacement, on and after July 1, 2012, under 38 C.F.R. § 4.71a, Diagnostic Code 5055.

Diagnostic Code 5260 provides for 10, 20, and 30 percent ratings when flexion of the leg is limited to 45, 30, and 15 degrees, respectively.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5055 provides for a 30 percent minimum rating for a knee replacement with prosthesis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.  With intermediate degrees of residual weakness, pain, or limitation of motion, the disability should be rated by analogy to diagnostic codes 5256, 5261, or 5262.  A 60 percent rating is warranted when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  A maximum 100 percent rating is for application for one year following implantation of the prosthesis.

Separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint when both are compensable.  See VAOPGCPREC 09-04 (September 17, 2004). 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Instead, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

A March 2009 separation examination notes the Veteran's prior medical history of degenerative joint disease of the knee.  On examination, his left knee was swollen.  A report of medical history, completed at that time, notes the Veteran's reports of arthroscopic knee surgery during service with knee brace for joint deterioration.  He noted that he was advised to have knee joint replacement.  

In October 2009, the Veteran underwent a VA examination.  He described knee pain and indicated that he underwent a left knee arthroscopy in 1993, which made his pain worse.  He reported treatment including medication, lite duty, orthotics, brace, and symvisc injections.  He was told that he would eventually need a knee replacement.  He described his pain as throbbing, aching, and constant.  He reported weakness, stiffness, fatigue, lack of endurance, crepitus, and swelling, but denied deformity, heat, bruising, redness, drainage, locking, instability, numbness, tingling, decreased range of motion, dislocation, and subluxation.  He indicated that his pain woke him up at night.  He denied incapacitating episodes and impact on activities of daily living.  He also denied flareups.  He indicated that the pain was worse with walking, jogging, jumping, bending at the knees, and climbing stairs.  The Veteran reported that he was not working at that time and that his knee disability limited his ability to lift and carry with his knees, but the examiner noted that the Veteran's left knee disability did not prevent him from working.  He further indicated that he was attending school to obtain a Master's degree in education.

Physical examination revealed a healed incisional arthroscopy scar on the left knee, measuring less than 1 centimeter (cm.).  The scar was skin colored, superficial, and not tender with deep palpation.  Texture was not elevated or depressed, irregular, atrophic, shiny, scaly, hypopigmented, unstable, or ulcerated.  There was no evidence of inflammation, edema, keloid formation, inflexibility, or adherence to underlying tissue.  There was no evidence of gross distortion, functional impairment, disfigurement, or asymmetry.  Examination of the knee showed no lesions, deformities, malalignment, erythema, ecchymosis, heat, instability, swelling, or drainage.  There was crepitus to palpation and a slight bilateral medial joint line tenderness and left patellar tenderness without guarding.  There was no pain with motion, and no evidence of weakness, decreased strength with range of motion, fatigue, spasm, lack of endurance, incoordination, obvious atrophy, or tone.  Range of motion showed flexion from 0 to 140 degrees without limitation after repetitive use.  There was extension to 0 degrees, also without limitation after repetitive use.  There was no laxity or instability, and a McMurray's test was normal.  The diagnosis was moderate degenerative joint disease of the left knee with patellar tendinitis, status post left knee arthroscopy.  X-ray of the left knee showed moderate osteoarthritic changes and small joint effusions.

A June 2010 VA treatment record reveals that the Veteran reported left knee degenerative joint disease.  He noted that he was doing home exercises, and that he experienced difficulty going up steps and walking beyond one mile.  The diagnosis was knee pain.  A September 2010 VA treatment record reflects that the Veteran reported worsening left knee pain.  February 2011 X-rays of the left knee showed unchanged degenerative changes with possible loose bodies and a small suprapatellar effusion on the left.

A January 2011 private X-ray of the left knee revealed moderate narrowing of the medial joint compartment and a possible old fracture of the tibial plateau.  There were osteophytes of the medial joint and patellofemoral joint compartments.  There was no effusion.  On the lateral view, there was a 2 cm. round bony structure projected over the posterior aspect of the distal femur.

A May 2011 private operative report reflects that the Veteran underwent a left total knee arthroplasty.  The preoperative diagnosis was left knee osteoarthritis.  The postoperative diagnosis was left knee osteoarthritis, status post left total knee replacement.  A May 2011 X-ray of the left knee revealed postsurgical changes of left knee prosthesis with no loosening or acute bony fracture.  Surrounding postsurgical changes were demonstrated.  

A May 2012 private one-year postoperative visit noted that the Veteran's only left knee complaint was "a little bit of numbness lateral to the incision."  The Veteran noted occasional twinges of pain with swimming.  He indicated that he was able to jog a short distance without difficulty, although he experienced some difficulty kneeling.  Examination showed that the left knee extended to within "exclude" degrees of full extension.  Flexion was to 120 or 125 degrees.  There was diminished sensation lateral to the distal half of the incision, which was "quite normal."  There was no calf tenderness, no crepitus, and minimal knee tenderness.  The Veteran walked without limp, and alignment was noted as excellent.  There was some bowing of the right leg, and the Veteran was using a half-inch shoe lift on the right side.  The physician indicated that the Veteran was doing very well one year after his total knee replacement.  A May 2015 X-ray of the left knee showed a left knee total prosthesis with well-maintained joint spaces.  There were no bony abnormalities and no soft tissue abnormalities.  

VA treatment records through June 2015 reflect continued complaints of left knee pain.

In June 2015, the Veteran underwent another VA knee examination.  The Veteran reported pain, weakness, stiffness, instability, swelling, fatigue, lack of endurance, and limitation of standing.  The Veteran reported some relief after left knee replacement in 2011, but reported that he then developed a new set of symptoms.  He indicated that the physician made the left leg one inch longer than the right, and now has to wear a right shoe insert of 1/2 inch, which makes him walk funny.  He noted trouble with balance and difficulty descending stairs.  He reported left knee pain from 4 to 8 out of 10.  He indicated that he golfs three times per week and jogs once per week.  He noted that he is most likely to get a flareup after a workout, and that flareups may last several hours until he has rested.  The examiner indicated that the Veteran had functional loss including impairment of standing, as he leans on the right side, causing pain in the right hip and back; difficulty walking, especially because the right knee becomes symptomatic; trouble arising from a chair; difficulty descending stairs due to poor balance; problems exiting the car; and flare-ups caused by yard work.

Physical examination of the left knee showed range of motion with flexion to 95 degrees and extension to 0 degrees.  The examiner noted that limited flexion impacted the Veteran's ability to kneel or work low to the ground.  The examiner reported that there was pain on examination, but that the pain did not result in or cause functional loss.  There was evidence of pain with weight bearing, but no evidence of localized tenderness or pain on palpation of the joint or associated soft tissue, and there was no objective evidence of crepitus.  The Veteran was able to perform repetitive use testing with at least three repetitions.  There was no additional functional loss on range of motion after three repetitions.  The examiner noted that the examination was not being conducted during a flare-up, and the examiner was unable to state whether pain, weakness, fatigability, or incoordination significantly limited functional ability during a flare-up.  Muscle strength was 5/5 and there was no muscle atrophy.  The examiner stated that there was no ankylosis of the left knee or lower leg, and there was no evidence of left knee recurrent subluxation, lateral instability, recurrent effusion.  Examination showed no joint instability, as anterior and posterior drawer tests were normal.  Additionally, varus and valgus testing was normal.  There were no conditions of the meniscus.  There was a left knee total knee joint replacement, which resulted in leg length discrepancy which contributed to balance difficulty and awkwardness in gait.  In that regard, the right leg length was documented as 98 cm., and the left leg was 99 cm.  There was a scar on the left knee, but the scar was not painful or unstable; did not have a total area equal to or greater than 39 square cm.; and was not located on the head, face, or neck.  The scar was a vertical surgical scar located on the left knee, medially.  It measured 11 cm. in length by 0.2 cm. in width.  The Veteran reported the use of a right-sided shoe insert.  The examiner noted that the Veteran's left knee disability impacted his employment status, as he struggled with balance and awkwardness in the classroom in his job as a substitute teacher.  The examiner noted that the Veteran was still able to do his job and did not miss any work due to his knee condition.  The diagnoses were knee joint osteoarthritis and degenerative arthritis.  

A July 2015 private treatment record indicates that the Veteran was seen for left knee replacement.  The Veteran indicated that he believed that his left knee was functioning satisfactorily.  He noted that he experienced a limb length inequality, postoperatively.  At one point, it was noted to be as much as one inch.  The Veteran was prescribed a half-inch lift for the right leg.  The Veteran did not require medication for his left knee.  Physical examination revealed that the Veteran was ambulatory without any external supports.  He appeared to have a very slight limp, consistent with mild varus arthritis of the right knee.  There was a well-healed anterior midline incision on the left knee.  There was left knee range of motion from 5 to 105 degrees.  There was no instability, although there was decreased sensitivity to the lateral knee.  The Veteran had normal foot and toe function.  X-rays from May 2015 were reviewed, which showed a cemented total knee prosthesis on the left with satisfactory position and alignment and no apparent loosening or subsidence.  The diagnoses was 4 years post left total knee arthroplasty, with mild postoperative stiffness and limb length inequality measuring 1/2 inch and left knee numbness consistent with infrapatellar saphenous dysfunction.  The physician noted that the Veteran does have a limb length inequality and mild stiffness of the left knee, and that "[t]he 30% impairment rating appears appropriate based on VA criteria."

After thorough consideration of the evidence of record, an initial rating greater than 10 percent for the Veteran's service-connected left knee disability is not warranted prior to May 9, 2011.  Prior to May 9, 2011, the evidence shows left knee flexion to no less than 140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  As left knee flexion was shown to be 140 degrees, a higher initial rating greater than 10 percent for limitation of left knee flexion is not warranted prior to May 9, 2011.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Additionally, because left knee extension was 0 degrees, a separate compensable rating is not warranted for reduced left knee extension under Diagnostic Code 5261 prior to May 9, 2011.  

Although the October 2009 VA examination report noted the Veteran's subjective reports of pain, weakness, stiffness, fatigue, and lack of endurance, objective examination of the left knee showed no pain with motion, and no evidence of weakness, decreased strength, fatigue, spasm, lack of endurance, incoordination, atrophy, or tone.  Further, there was no additional limitation of motion after repetitive use.  Thus, the record does not establish that painful motion resulted in additional functional loss so severe as to warrant a higher rating, and the objective evidence does not corroborate the Veteran's reports of functional loss caused by weakness, stiffness, fatigue, or lack of endurance.  Even if the Board were to accept the Veteran's reports of functional loss caused by weakness, stiffness, fatigue, or lack of endurance, the evidence does not show that such symptoms result in functional loss greater than the 10 percent rating assigned for the Veteran's left knee disability prior to May 9, 2011.  See DeLuca, 8 Vet. App. 202; Mitchell, 25 Vet. App. 32; Burton, 25 Vet. App. 1.  Accordingly, an initial rating greater than 10 percent is not warranted for the Veteran's left knee disability.

Additionally, an increased rating is not warranted under other diagnostic codes, as there is no evidence of ankylosis; dislocation or removal of semilunar cartilage, impairment of the tibia or fibula; or genu recurvatum of the left knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263 (2015).  Further, instability or subluxation of the left knee is also not objectively shown.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).  Because there is no objectively demonstrated instability of the left knee, an increased or separate evaluation is not for assignment.  See id.; see also VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (Dec. 1, 1997). 

On and after July 1, 2012, the Veteran's left knee disability is rated as 30 percent disabling under Diagnostic Code 5055.  In order for the next higher 60 percent rating to be warranted on and after July 1, 2012, the evidence relevant to his period must demonstrate, or more nearly approximate, chronic residuals consisting of severe painful motion or weakness.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5055 (2015).  Alternatively, if chronic residuals consisting of severe painful motion or weakness are not demonstrated a rating in excess of 30 percent may be warranted pursuant to Diagnostic Codes 5256, 5261, or 5262.  Id. 

Based on a review of the evidence relevant to the period on and after July 1, 2012, the Board finds that the Veteran's left knee disability has been manifested by subjective complaints of pain, weakness, stiffness, instability, swelling, fatigue, lack of endurance, and limitation of walking and standing.  Range of motion testing showed that the Veteran was able to extend the leg to 0 or 5 degrees, which was not further limited after repetitive use.  Flexion was to 95 or 105 degrees, and there was no additional functional loss after repetitive use.  There were no reports of pain during motion.  Muscle strength was 5/5 and there was no muscle atrophy, no recurrent subluxation, and no instability.  The Veteran did not require medication for his left knee.  Although there was some pain with weight bearing, there was no pain with range of motion, and there was no objective evidence of weakness.  The Board finds that this disability picture does not represent, or more nearly approximate, severe painful motion or weakness.  38 C.F.R. §§ 4.6, 4.7, 4.71a, Diagnostic Code 5055.  Consequently, the Board finds that a rating in excess of 30 percent on and after July 1, 2012, is not warranted for the Veteran's service-connected residuals of a total left knee arthroplasty under Diagnostic Code 5055.

While it is equivocal whether the Veteran's left knee disorder more nearly approximates intermediate degrees of residual weakness, pain, or limitation of motion on and after July 1, 2012, the Board will consider whether a rating in excess of 30 percent is warranted under Diagnostic Codes 5256, 5260, 5261, or 5262.  38 C.F.R. § 4.71a, Diagnostic Code 5055; see also Schafrath, 1 Vet. App. at 594.

The evidence of record dated on and after July 1, 2012 consistently demonstrates that the Veteran's service-connected left knee disorder is not manifested by ankylosis.  Further, range of motion testing demonstrates that the Veteran was able to extend to 0 or 5 degrees, and flex to between 95 and 105 degrees.  As such, a rating in excess of 30 percent is not warranted pursuant to Diagnostic Codes 5256, 5260, or 5261.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5256, 5260, or 5261.

Additionally, an increased rating is not warranted under other diagnostic codes, as there is no evidence of dislocation or removal of semilunar cartilage, impairment of the tibia or fibula; or genu recurvatum of the left knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259, 5262, 5263 (2015).  Further, instability or subluxation of the left knee is also not objectively shown.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).  Because there is no objectively demonstrated instability of the left knee, an increased or separate evaluation is not for assignment.  See id.; see also VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (Dec. 1, 1997). 

While the June 2015 VA examination report noted the Veteran's subjective reports of pain, weakness, stiffness, fatigue, instability, and lack of endurance, objective examination of the left knee showed pain on examination which did not result in or cause additional functional loss.  Additionally, the Veteran was able to perform repetitive use testing with no additional functional loss or range of motion.  While the VA examiner acknowledged the Veteran's reports of functional loss including pain, weakness, stiffness, fatigue, instability, and lack of endurance, the only functional loss noted by the examiner involved the Veteran's limited ability to kneel or work low to the ground.  Thus, the record does not establish that painful motion resulted in additional functional loss so severe as to warrant a higher rating.  Even if the Board were to accept the Veteran's reports of functional loss caused by pain, weakness, stiffness, fatigue, instability, and lack of endurance, the evidence does not show that such symptoms result in functional loss greater than the 30 percent rating assigned for the Veteran's left knee disability on and after July 1, 2012.  See DeLuca, 8 Vet. App. 202; Mitchell, 25 Vet. App. 32; Burton, 25 Vet. App. 1.  Accordingly, an increased rating greater than 30 percent is not warranted for the Veteran's left knee disability on and after July 1, 2012.

Additionally, the Board has also considered whether the Veteran's service-connected left knee disability warrants a separate rating for a surgical scar.  A review of the record reveals that throughout the appeal period, the Veteran had one well-healed, superficial, surgical scar on the left knee which measured approximately 11 cm. by 0.2 cm., which was neither painful nor unstable.  Thus, the Board finds that the Veteran's surgical scar does not warrant a separate compensable rating for any distinct period during the pendency of this appeal.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.

The Board has also considered whether a separate rating is warranted for the discrepancy in leg length that the Veteran now experiences following his left knee surgery.  In that regard, the June 2015 VA examiner reported that the Veteran wears a right shoe insert of 1/2 inch, and that the right leg length is documented as 98 cm. while the left leg is documented as 99 cm.  Similarly, a July 2015 private physician stated that there was a limb length inequality measuring 1/2 inch.  38 C.F.R. § 4.71a, Diagnostic Code 5275 provides a minimum rating of 10 percent for shortening of the lower extremity for 1 1/4 to 2 inches (3.2 cm. to 5.1 cm.).  As the Veteran's leg length discrepancy is less than the minimum 1 1/4 inches required for a compensable rating under Diagnostic Code 5275, a separate rating is not warranted for his leg length discrepancy.

Evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is usually sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's left knee disability is not so unusual or exceptional in nature as to render the ratings for this disorder inadequate.  The criteria by which this disability is evaluated specifically contemplate the level of impairment caused by the left knee disability.  Id.  As shown by the evidence of record, the Veteran's left knee disability is manifested by complaint of pain, slightly reduced flexion and extension, pain, leg length discrepancy, stiffness, slight numbness, difficulty standing and walking, trouble descending stairs, and flare-ups.  When comparing this disability picture to the manifestations contemplated in the Rating Schedule, the Board finds that the schedular evaluations regarding the Veteran's left knee disability are not inadequate.  Increased evaluations are provided for certain manifestations of, and/or levels of functional impairment due to the left knee disability, but the medical evidence reflects that those findings are not present in this case.  Therefore, the evaluations awarded are adequate and no referral is required.  See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Last, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for entitlement to a total disability rating based on individual unemployability is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran does not contend, and the evidence does not suggest, that he is unemployable as a result of his service-connected left knee disability.  In that regard, the June 2015 VA examination reflects that the Veteran is currently employed as a substitute teacher.  Thus, the issue of entitlement to a total rating for compensation purposes based upon individual unemployability has not been raised by the evidence of record, and the issue is not before the Board at this time.

As the preponderance of the evidence is against a rating in excess of 10 percent for degenerative joint disease of the left knee prior to May 9, 2011, and greater than 30 percent from July 1, 2012, for residuals of a total left knee arthroplasty, the benefit of the doubt rule is not for application in resolution of the matter on appeal.  See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating greater than 10 percent for degenerative joint disease of the left knee with patellar tendinitis, status post left knee arthroscopy with residual scar, prior to May 9, 2011, is denied.

Entitlement to a staged initial rating greater than 30 percent for left total knee replacement with residual scar, on and after July 1, 2012, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


